Case: 4:19-cv-00112-AGF Doc. #: 96 Filed: 06/12/19 Page: 1 of 2 PageID #: 1347



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  DAVID DIXON, et al.,                )
                                      )
        Plaintiffs,                   ) Case No. 4:19-CV-00112-AGF
                                      )
  v.                                  )
                                      )
  CITY OF ST. LOUIS, et al.,          )
                                      )
        Defendants.                   )


                        MOTION FOR CLARIFICATION

        Defendants City of St. Louis and Dale Glass

  respectfully move the Court to clarify its preliminary

  injunction entered on June 11, 2019.          On its face, the

  Order enjoins these defendants from enforcing any monetary

  condition of release for any arrestee or pretrial prisoner

  unless the committing court provides an order conforming to

  this Court's standards.       Taken literally, the order applies

  to federal pretrial prisoners in defendants' custody and to

  arrestees who are in custody pursuant to probation

  violation warrants, which can be issued either by a

  probation officer or a court.

        These defendants did not understand plaintiffs to be

  seeking relief on behalf of federal prisoners or probation

  violators, but the terms of the Court's order raise concern
Case: 4:19-cv-00112-AGF Doc. #: 96 Filed: 06/12/19 Page: 2 of 2 PageID #: 1348



  that defendants could be in violation of the order if they

  do not apply it to federal and probation detainees.

        Accordingly, these defendants seek clarification as to

  whether this Court's order excludes federal prisoners and

  probation detainees. Cf. F.R.Civ.P. 23(c)(1)(C) governing

  amendment of class certification orders.

                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Megan Bruyns 69987MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956




                                      2
